          Case 1:20-cv-02340-EGS Document 93 Filed 05/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al.,


                    Plaintiffs,

         v.                                         Civil Docket No. 20-cv-2340 (EGS)

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States, et
 al.,


                    Defendants.


 DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME TO FILE REPLY
IN SUPPORT OF MOTION FOR CLARIFICATION OR, IN THE ALTERNATIVE, TO
               MODIFY THE PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants hereby move the Court to

extend Defendants’ deadline to file their reply in support of their motion for clarification or, in

the alternative, to modify the preliminary injunction (ECF No. 90) from June 2, 2021 to June 9,

2021. Plaintiffs consent to this motion.

       On May 12, 2021, Defendants filed a motion requesting that the Court clarify that the

preliminary injunction does not prohibit the Postal Service from declining to approve extra

network trips in two limited circumstances: (1) where an extra trip would not be service

responsive, and (2) where not using the extra trip would result in delay of only a small volume of

mail, specifically, less than 15% of the truck’s capacity. ECF No. 90-1 at 1. Plaintiffs filed its

opposition to the motion on May 26, 2021. See ECF No. 91. At the same time, Plaintiffs also

filed a cross-motion to enforce the preliminary injunction, see ECF No. 92. Both the cross-

motion and the opposition are supported by identical briefs. Per Local Rule 7(c), Defendants’
         Case 1:20-cv-02340-EGS Document 93 Filed 05/27/21 Page 2 of 2




reply in support of their motion is currently due on June 2, 2021, while their opposition to

Plaintiffs’ cross-motion is due on June 9, 2021.

       Defendants now respectfully move for leave to extend the deadline for their reply brief by

one week, to June 9, 2021. Defendants request the extension in order to allow Defendants’ to

respond to both Plaintiffs’ identical briefs in opposition and in support of their cross-motion at

the same time, and in a single document. This will simplify briefing and conserve judicial and

party resources. An extension will also provide sufficient time for Defendants to prepare a reply

in light of previously scheduled leave and other professional obligations. Defendants have

conferred with Plaintiffs, and Plaintiffs consent to Defendants’ requested extension.


Dated: May 27, 2021                  Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch

                                     /s/ Joseph E. Borson
                                     JOSEPH E. BORSON (Va. Bar No. 85519)
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     JOHN ROBINSON
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 514-1944
                                     Joseph.Borson@usdoj.gov

                                     Attorneys for Defendants




                                                   2
